Mr. Justice Shepard delivered the opinion of the Court. This was a'proceeding in chancery instituted by the appellant herein to reach, by a creditor’s bill, certain funds in the hands of the 'city of Chicago due to Michael J. Joice, and apply them to the satisfaction of a judgment appellant had recovered against him; the judgment being for labor and material (certain water pipe) furnished Joice, and used by him under a-contract he had entered into with the city. A general demurrer to the amended bill ivas interposed by the co-defendants, the city of Chicago, its comptroller and its treasurer, and was sustained and the bill dismissed, the bill having been dismissed as to the principal defendant on motion of the complainant. The bill was properly dismissed. The principles laid down in Merwin v. Chicago, 45 Ill. 133, are as applicable to proceedings against municipalities by creditor’s bills as by garnishment. The judgment of the Superior Court will be affirmed.